Citation Nr: 1717428	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  11-27 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Walker, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1973 to May 1974 during the Vietnam Era.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at a hearing before the Board in September 2013; however, a transcript of that proceeding could not be produced due to technical difficulties.  The Veteran was notified in January 2014 and was offered the opportunity for another hearing.

The Veteran subsequently testified at a second hearing in June 2014.  A transcript of that hearing is of record; however, the Veterans Law Judge who conducted that hearing is no longer employed by the Board.  In February 2017, the Veteran was informed that the judge was no longer available to decide his case and was offered the opportunity to appear at another hearing before a different Veterans Law Judge.  Later that month, the Veteran and his representative responded that he did not want an additional hearing.  Thus, there is no outstanding request for a hearing before the Board.

The Board remanded the case for further development in September 2014 and December 2015.  That development was completed, and the case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.



FINDING OF FACT

The Veteran does not have a current low back disorder that manifested in service or within one year thereafter or that is otherwise related to his military service.



CONCLUSION OF LAW

A low back disorder was not incurred in active service, nor is arthritis presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§5103(a), 5103A; 38 C.F.R. §3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§5103(a); 38 C.F.R. §3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims held that, upon receipt of an application for a service connection claim, 38 U.S.C. §5103(a) and 38 C.F.R. §3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the RO provided the Veteran with a notice letter in November 2008, prior to the initial decision on the claim.  Therefore, the notice timing requirement as set forth in Pelegrini has been met.  Moreover, the requirements with respect to the content of the notice were met in this case.  The RO notified the Veteran of the evidence necessary to substantiate his claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  Thus, VA's duty to notify has been satisfied.

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records as well as all identified and available post-service medical records.  The Veteran and his representative have not identified any outstanding, available records that are relevant to the claim.  

In addition, the Veteran was afforded several VA examinations in connection with his claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds the April 2016 and May 2016 VA examinations and opinions are adequate to decide the case because they are predicated on a review of the Veteran's claims file, as well as on an examination during which a medical history was solicited from the Veteran.  The reports sufficiently address the medical issue in this case and are supported by a rationale, which allows the Board to make a fully informed determination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. §3.159 (c)(4).

Moreover, the Board finds there has been compliance with the September 2014 and December 2015 remand directives.   In this regard, in September 2014, the Board remanded the case to obtain the Veteran's private and VA treatment records and to afford him VA examination to determine the nature and etiology of his low back disorder.  

In October 2014, the AOJ sent the Veteran a VA Form 21-4142 to authorize the release of records from OKC and Dr. W. (initials used to protect privacy).  In November 2014, the Veteran returned a signed VA Form 21-4142 for the VA to obtain treatment records from Dr. B.  He did not provide authorization to release any other records.  In July 2015, Dr. B.'s office sent a negative response to the records request, and the Veteran was notified of that response in the August 2015 Supplemental Statement of the Case.

The Veteran was also afforded another VA examination in July 2015.  However, the Board found that opinion to be inadequate and remanded the case again in December 2015 to obtain an additional medical opinion.  The Board also directed the AOJ to notify the Veteran of its inability to secure records from Dr. B and to secure any outstanding VA treatment records.  

In a December 2015 letter, the RO informed the Veteran it was unable to obtain his private treatment records.  In a response received by the AOJ in April 2016, the Veteran expressed receipt of the notice and stated that he had no further evidence to submit.  The AOJ also obtained all available VA records dated since July 2015.  In addition, an additional VA examination was afforded, and as discussed below, an adequate medical opinion was obtained.

Therefore, the Board finds that there has been substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

For these reasons, the Board concludes that VA has fulfilled the duty to assist in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for a disability resulting from a personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. §3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §3.303(d).

For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§1101, 1112, 1113, 1137; 38 C.F.R. §§3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for a low back disorder is not warranted.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a low back disorder.  In fact, a March 1974 separation examination found his spine to be normal.  

Moreover, there is no objective x-ray evidence of arthritis within one year thereafter.  In fact, there is no medical evidence pertaining to a low back disorder for many decades after his military service.  The earliest record of any complaint or treatment for his back is documented in a March 1994 private treatment record.  An October 2002 private medical record also noted that the Veteran had back problems since 1994.  The Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board does acknowledge the Veteran's assertion that he injured his back in service and has continued to have problems since that time. See e.g. June 2014 hearing transcript.  In December 2008, his brother and a family friend also attested to the fact that the Veteran had problems with his back following service and had been denied employment due to a back disorder.  His sister provided a similar statement in March 2010, and a fellow service member stated in September 2013 that the Veteran injured his back during training in service and continued to have back problems since that time.    

Lay persons are competent to report observable symptoms, such as problems since the Veteran's military service. Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303   (2007). 

In this case, although laypersons are competent to report an injury in service and symptoms since that time, the Board finds that such statements are not credible.  The allegations are inconsistent with the contemporaneous record.  As discussed above, the Veteran's spine was found to be normal at his separation examination.  Thus, there was actually affirmative medical evidence showing that he did not have a low back disorder at the time of his separation from service (rather than a mere absence of treatment or documentation).

Moreover, the Veteran's own statements have been inconsistent regarding the onset and continuity of his back disorder.  In this regard, a March 1994 private medical record indicated that the Veteran denied having a back problem in the past and that his low back pain began after cleaning his yard.  The physician believed that he had sustained a strain at that time.  In a November 2008 VA Form 21-526, when asked when the disorder began, the Veteran also wrote "N/A."  Additionally, as noted above, an October 2002 private medical record shows that the Veteran has had back problems since 1994.  In addition, a VA medical record dated in June 2009 indicated that the Veteran reported having his current low back pain for over a year.  In a March 2011 VA treatment record, it was noted that the Veteran reported having back pain "for months."  A VA medical record dated in March 2011 further noted a history of low back pain radiating to right lower extremity for five years.

In addition, the Board notes that the Veteran testified at the June 2014 hearing that he went to sick call and was diagnosed as having a muscle spasm after sustaining an injury in service.  However, he later told the May 2016 VA examiner that he did not receive treatment at the time of the injury.  

For these reasons, the Board finds the reports of onset and continuity of symptomatology to be not reliable or credible.  Therefore, the Board concludes that the weight of the competent, credible, and probative evidence shows that a low back disorder did not manifest in service or for many years thereafter.

In addition to the lack of evidence showing that the claimed disorder manifested during active duty service or within close proximity thereto, the evidence of record does not link any current diagnosis to the Veteran's military service.

There is some indication that the Veteran may have intercurrent causes.  For example, as previously noted, a March 1994 private treatment record documented him as having a strain after performing yardwork, and a May 2010 VA treatment record documented a fall in which the Veteran reported injuring his tailbone.  A September 2010 VA treatment record also indicated that the Veteran had been counseled about weight management and his risk for developing conditions, such as osteoarthritis.  A January 2012 evaluation further noted that the Veteran was at risk for weight-related conditions, including osteoarthritis.  

The July 2015 VA examiner opined that the Veteran's low back disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so doing, he noted the Veteran's report that his current pain began in 1990, which was nearly 20 years after his reported injury in service.  The examiner believed that was very unlikely that his current disc pathology was related to remote trauma.  Although the examiner did review the VA treatment records, he indicated that the claims file was not reviewed.  As such, the Board finds that his opinion has limited probative value.

The April 2016 VA examiner also opined that the Veteran's low back disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In rendering the opinion, he noted that there was no documentation of back problems in the Veteran's service treatment records.  Although he acknowledged the Veteran's report of a back injury in service and the other lay statements of record, the examiner also observed that there was no medical documentation of back problems until March 1994 at which time it was noted that he was a self-employed roofer, that he did not have back problems in the past, and that the problems began when he was lifting some sticks and wood while cleaning his yard.  The examiner also reviewed the records and indicated that there was no medical documentation or radiological findings that indicated a lumbar compression fracture, as has been contended.  The examiner concluded that it is less likely than not that the "hard twinge" that the Veteran felt while in service caused his current back problems.  He stated that the radiological findings are more consistent with injuries sustained with strenuous use of the back, such as picking up sticks and wood, and the type of wear and tear on one's back when working as a roofer. 

In addition, the May 2016 VA examiner opined that the Veteran's low back disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so doing, he observed that there was no medical documentation of recurrent low back pain, treatment, fracture, dislocation, significant decreased function, or surgical intervention in service that would lead to long-term disability.  It was also noted that the first medical documentation of back pain was in 1994, which was approximately 20 years after the Veteran's military service.  The examiner reiterated that the Veteran had denied back problems in the past and reported that his problems began after recent yardwork.  He acknowledged the other lay statements regarding an injury in service and continuous problems and stated that it is possible that the Veteran could have sprained his lower back during the single episode described as a "snatch" while running to retrieve targets in service.  However, he explained that one such episode was likely self-limiting and did not lead to long-term disability.  Rather, the examiner stated that the Veteran's current back disorder was most likely related to the injury that occurred 20 years later in 1994, which required a doctor's visit and treatment, combined with the repetitive lifting and manual labor requirements as a roofer. 

The Board affords substantial probative weight to the opinions of the April 2016 and May 2016 VA examiners.  They are based on an accurate review of the claims file, fully addressed the etiology of the Veteran's back disorder, and considered the medical and lay evidence of record.  The opinions are also supported by clear and adequate rationale. See Nieves-Rodriguez, 22 Vet. App. 295 (2008). 

There is no medical opinion otherwise relating the Veteran's current back disorder to his military service, including any injury therein.

The Board acknowledges the lay assertions that the Veteran's current low back disorder is related to his period of active service.  However, even assuming the individuals are competent to opine on this matter, the Board finds that the specific opinions of the VA examiners are of greater probative weight than the more general lay assertions in this regard.  The medical providers have training, knowledge, and expertise on which they relied to form the opinion, relied on a complete and accurate factual premise, and provided a rationale for the conclusions reached. 

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a back disorder is not warranted.








ORDER

Entitlement to service connection for a low back disorder is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


